                 Case 7:19-cv-04642-PMH Document 141 Filed 07/29/21 Page 1 of 1




                                                                          Application granted. The Stipulated Confidentiality
                                                                          Agreement and Protective Order shall be docketed
                                                                          separately.
 George Latimer
 County Executive
                                                                          The Clerk of the Court is respectfully directed to
 Office of the County Attorney                                            terminate the motion sequence pending at Doc. 140.
 John M. Nonna
 County Attorney                                                          SO ORDERED.

                                                      July 28, 2021
                                                                          _______________________
                                                                            ___________________
Hon. Philip M. Halpern                                                    Philip M. Halpern
                                                                          United States District Judge
United States District Judge
U.S. District Court                                                       Dated: White Plains, New York
300 Quarropas Street                                                             July 29, 2021
White Plains, New York 10601-4150

                  Re:      Dante Edoardo Daly v. Westchester County Board of Legislators
                           19 Civ. 4642 (PMH)

Dear Judge Halpern,

       I represent the Defendant Westchester County Board of Legislators (the “BOL”) in the
above-referenced action.

        On behalf of the BOL, with the consent of Plaintiff by counsel, and in accordance with Rule
1(I) of Your Honor’s Individual Practices, I request, respectfully, that Your Honor so-order the
proposed Stipulated Confidentiality Agreement and Protective Order annexed hereto, executed by
counsel for both Plaintiff and the BOL. Due to the sensitive nature of the documents the parties will
exchange throughout the course of discovery, the parties submit that a Protective Order is
appropriate.

        I thank you for your time and consideration of the foregoing. Should Your Honor’s staff need
to contact me, I am available by phone at 914.995.3630 or by email at ggma@westchestergov.com.

                                                                Respectfully,

                                                                /s/ Giacomo G. Micciche

                                                                Giacomo G. Micciche
                                                                Assistant County Attorney




Michaelian Office Building, Room 600
148 Martine Avenue
White Plains, New York 10601         Telephone: (914)995-2660    Website: westchestergov.com
